            Case 1:20-cr-00080-RJA-JJM Document 86-1 Filed 05/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

UNITED STATES OF AMERICA,
                                                               20-CR-80
                 v.

COURTLAND RENFORD,

                  Defendant.
_____________________________________
              SUMMARY OF THE DEFENDANT’S EXPERT EVIDENCE OF

                 A MENTAL CONDITION PURSUANT TO FED. R. CRIM. P. 12.2(b)

            Pursuant to Fed. R. Crim. P. 12.2 (b), the Defendant, Courtland Renford, by and through his
 counsel, Samuel P. Davis, hereby provides the written summary of the expert testimony the
 defendant intents to introduce as expert evidence relating to a mental condition of Mr. Renford
 bearing on the issue of guilt.

            The expert witness the defense intends to call is Dr. Cory Leidenfrost, Ph.D. Unit Chief of
 Transitions at Erie County Medical Center. This is a specialized psychiatric inpatient unit of the
 hospital that deals with individuals who have become or may become aggressive because of mental
 illness.

            If necessary, for purposes of rebuttal, the defense may present evidence of Mr. Renford’s
 unspecified mental health history. Dr. Leidenfrost would testify that Mr. Renford’s untreated
 personality disorder(s) quite possibly manifested in myriad negative behaviors all of which are
 relevant to Mr. Renford’s state of mind and subjective intent on May 30, 2020.
       DATED: Buffalo, New York, May 12, 2020.


                                                       Respectfully submitted,
                                                       /s/ Samuel P. Davis
                                                       Samuel P. Davis
                                                       1260 Delaware Avenue
                                                       Buffalo, New York 14209

                                                       1
        Case 1:20-cr-00080-RJA-JJM Document 86-1 Filed 05/12/21 Page 2 of 2




                                         (716) 852-1888; FAX: 852-3588
                                         Spdavis92@gmail.com
                                         Counsel for Defendant COURTLAND RENFORD
TO:   Jeremiah Lenihan
      Assistant United States Attorney




                                         2
